NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT


                                           No. 21-2502


                               UNITED STATES OF AMERICA

                                                 v.

                                      SHAWN TRIBBETT,

                                                                    Appellant


                         Appeal from the United States District Court
                                 for the District of New Jersey
                        (D.C. Criminal Action No. 1-15-cr-00171-001)
                          District Judge: Honorable Renee M. Bumb


                         Submitted Under Third Circuit LAR 34.1(a)
                                    on April 13, 2022

                 Before: AMBRO, JORDAN, and SCIRICA, Circuit Judges

                                 (Opinion Filed: April 15, 2022)


                                            OPINION*




*
 This disposition is not an opinion of the full Court and under I.O.P. 5.7 does not constitute binding
precedent.
AMBRO, Circuit Judge

       Shawn Tribbett is serving a two-year prison sentence for a drug violation while he

was on supervised release for another series of crimes. He accepts that. But following this

term of imprisonment, the District Court has sentenced him to two years of supervised

release. There he draws the line.

       Further supervised release, Tribbett says, is “purely punitive” and substantively

unreasonable. Appellant Br. at 9. He failed to make it through supervised release the first

time, turning to cocaine, marijuana, fentanyl, and opiates again about a year after he left

prison. And he predicts his next term of supervised release will end the same way. At

sentencing for his violation, Tribbett submitted an expert report explaining that, though he

was not intellectually disabled, he was functioning in the “[b]orderline [r]ange.” Appx. at

79. He also suffered, per the report, from Antisocial Personality Disorder and moderate-

to-severe Drug Use Disorder, which tend to inhibit his impulse control and make it harder

to comply with terms of supervision. So he fears a second term of supervised release will

“trap[] him in an endless cycle of release, inevitable violation, and additional punishment.”

Appellant Br. at 20.

       At sentencing, Judge Bumb acknowledged she understood Tribbett’s argument. She

considered the nature of his offense, and his history and characteristics. She read the expert

report, heard the parties’ sentencing recommendation, and “learned a lot about . . . Mr.

Tribbett.” Appx. at 117. Still, she believed 24 months’ imprisonment and 24 months of

supervised release was a reasonable and appropriate sentence. It reflected the “seriousness

of the offense” and “justly punish[ed]” Tribbett for violating his supervised release

                                              2
conditions by taking illegal drugs. Id. at 116. Judge Bumb hoped it would deter him from

future violations and protect the public from further crimes. As for the supervised release

term specifically, she rejected Tribbett’s request to forgo that part of the sentence because

she “just [doesn’t] give up that easily.” Id. at 117. Supervised release would offer Tribbett

access to educational resources and treatment, which would give him another chance “to

turn [his] life around.” Id.

       We see no error in this determination either procedurally or substantively.

Procedurally, Tribbett concedes the Court correctly calculated the Guidelines’ range for

his violation and sentenced him within that range. And though he contends the Court “said

nothing about the expert’s conclusions” regarding his mental state and “completely ignored

[his] history and characteristics” and the “nature and circumstances of the offense,” see

Appellant Br. at 18–19, those assertions are belied by the record. Judge Bumb specifically

mentioned she read the expert’s report and weighed these factors. See United States v.

Lofink, 564 F.3d 232, 238 n.13 (3d Cir. 2009) (noting district courts “need not explicitly

comment on every factor if the record makes clear the court took the [§ 3553] factors into

account in sentencing” (internal quotation marks omitted)); see also Appx. 116–18.

       And substantively, the Court imposed a reasonable sentence. We review for abuse

of discretion the substantive reasonableness of a sentence for violating terms of supervised

released. United States v. Young, 634 F.3d 233, 237 (3d Cir. 2011). And we will affirm

“unless no reasonable sentencing court would have imposed the same sentence on that

particular defendant for the reasons the district court provided.” United States v. Tomko,

562 F.3d 558, 568 (3d Cir. 2009) (en banc). Though Tribbett had valid reasons for asking

                                             3
the Court not to sentence him to supervised release, the Court had equally valid reasons for

doing so.   We certainly cannot go so far as to say that, given the totality of the

circumstances, “no reasonable sentencing court” would have sentenced Tribbett to 24

months of supervised release. Id. So we cannot disturb his sentence.

                                     *   * * *       *

       For these reasons, we affirm the judgment of the District Court.




                                             4